Citation Nr: 0924697	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-39 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for type 2 diabetes mellitus.

2.  Entitlement to service connection for a cervical spine 
disorder claimed as a back condition.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision rendered by the San 
Juan, Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for type 2 diabetes mellitus with an evaluation of 
20 percent effective July 21, 2006.

The issue of entitlement to service connection for a cervical 
spine disorder claimed as a back condition is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has not alleged specific error of fact or law in 
the determination being appealed.


CONCLUSION OF LAW

An adequate Substantive Appeal was not filed. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

In this case, the Veteran filed a timely Substantive Appeal 
in which he stated, "I respectfully wish to indicate to you 
that I agree with the decision that you made in my diabetic 
condition, but I am claiming that I had to be operated on for 
two cervicals in my dorsal spine."  Therefore, the Veteran 
has not alleged any error of fact or law in the determination 
being appealed.  The appeal is accordingly dismissed.


ORDER

The appeal is dismissed.


REMAND

The Veteran included an informal claim for a back condition 
in his May 2007 Notice of Disagreement of the March 2007 
rating decision which granted service connection for diabetes 
mellitus.  In an October 2007 rating decision, the RO denied 
service connection for herniated disc-osteophytes complex at 
C3-C4 and C4-C5 with canal stenosis, claimed as a back 
condition.

As noted, the Veteran filed a December 2007 VA Form 9 
substantive appeal with respect to his claim for a higher 
initial rating for diabetes mellitus.  In his appeal, which 
was translated from Spanish to English, he stated with 
respect to his back, "I am claiming that I had to be 
operated on for two cervicals in my dorsal spine.  That they 
perforated on me due to the extravagant forces that I had to 
do with the rails of steel that we had to put on the wheel 
roads when I was in Vietnam and also with the field houses 
that I put up and took down from the [illegible].  According 
to the doctors who operated on me the cervicals, due to 
excess of force, were deteriorating little by little and 
after the passage of years they perforate, which happened in 
my case.  I have two plates and it is not known if that 
damage is going to continue.  Right now, I cannot exert 
strength and I have imbalance and other limitations."  A 
notation in the margins stated "new claim."

These statements were submitted subsequent to a denial for 
service connection for the Veteran's cervical spine 
condition. After considering the provisions of 38 C.F.R. 
§ 20.201, the Board has construed these statements as a 
notice of disagreement with the October 2007 rating decision.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to a statement of the case (SOC) regarding the 
denied issue.  Here, no SOC was issued with respect to the 
claimed cervical spine condition.  The RO's failure to issue 
an SOC for the appellant's claim of service connection for a 
cervical spine disorder is a procedural defect requiring 
remand.  Godfrey v Brown, 7 Vet. App. 398, 408 (1995). 
 
In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

The RO must issue an SOC addressing the 
Veteran's appeal of the denial of 
entitlement to service connection for a 
cervical spine disorder characterized as 
herniated disc-osteophytes complex at C3-
C4 and C4-C5 with canal stenosis and 
claimed as a back condition.  The RO 
should inform the Veteran that in order to 
complete the appellate process for this 
matter, he should submit a timely 
substantive appeal to the RO.  If the 
Veteran completes his appeal by filing a 
timely substantive appeal, the matter 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


